RECEIVED

JUL 1 8 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
wes TORY SeOOTE, SEN, ALEXANDRIA DIVISION

ALEXANDRIA, LOUISIANA
D’ANGELO LEE, CIVIL ACTION NO. 1:19-CV-161-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
USA, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendant

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Complaint (Doc. 1) is hereby DENIED and
DISMISSED WITH PREJUDICE under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

ve
THUS DONE AND SIGNED at Alexandria, Louisiana, this LT day of

Lo LY , 2019.
TD 7

 

DEE D. DRELL

UNITED STATES DISTRICT JUDGE
